Citation Nr: 0122254	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  00-14 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to July 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 RO decision which denied 
service connection PTSD.  


REMAND

The Board has reviewed the record and finds that further 
development is necessary prior to the completion of appellate 
action.  

The Board observes that the veteran served on active duty in 
the Army from September 1965 to July 1967, which included 
service in Vietnam.  His Military Occupational Specialty 
(MOS) was listed as pioneer.  

Service connection for PTSD requires medical evidence of a 
diagnosis of PTSD, medical evidence of a link between current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f) (2000).  

In this regard, it is noted that the RO has attempted to 
verify stressors initially reported by the veteran with the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) (formerly the U.S. Army and Joint Services 
Environmental Support Group (ESG)).  In VA medical records 
dated in March 2001, the veteran provided additional and more 
specific information regarding his military activities while 
serving in Vietnam.  Some corroboration and verification of 
recently reported incidents may now be possible.  In this 
regard, the veteran should be afforded an opportunity to 
furnish information and/or evidence with regard to his 
alleged stressors which is more specific than that he has 
already provided to the RO.  It should be noted that vague 
assertions cannot be verified and the veteran must be as 
specific as possible with respect to dates, personnel 
involved, etc.  

The Board notes that several VA examinations note diagnoses 
of major depressive disorder and malingering and specifically 
dispute the diagnosis of PTSD.  In particular, an October 
1998 VA examination report notes that the veteran had trouble 
recalling dates and specific events regarding traumatic 
events during service.  The examiner commented that results 
of psychological testing reflected invalid over-reporting on 
every instrument, suggestive of malingering and exaggeration 
of symptoms.  On VA examination in June 1999, the examiner 
related that the veteran's symptoms were consistent with 
major depression and that there was no clear evidence that 
his report of affective symptoms was exaggerated.  It was 
noted that no information was presented with regard to 
traumatic stressors which would warrant a diagnosis of PTSD.  
On VA examination in April 2000, the examiner stated that the 
veteran's description of traumatic service events was based 
upon his reading of reports from the National Archives.  The 
examiner opined that the veteran was simply quoting events 
that he had read about and personalizing them without 
details.  The diagnostic impressions were malingering; 
alcohol abuse by history, in remission, and dysthymic 
disorder.  

However, the Board also notes that the veteran has been 
hospitalized on several occasions with a diagnosis of PTSD, 
including a two-month admission to a VA PTSD inpatient 
treatment program.  As noted above, a March 2001 VA medical 
record includes a detailed history of the veteran's reported 
service trauma and indicates that he exhibited symptoms of 
combat-related PTSD.  It was noted that his PTSD contained 
significant elements of conscious suppression of traumatic 
memories and/or psychogenic amnesia related to guilt from 
possible involvement in wartime atrocities.  In light of the 
conflicting psychiatric diagnoses contained in the record, a 
current VA psychiatric examination is necessary in order to 
adequately evaluate the veteran's claim of service connection 
for PTSD.  

The Board further notes that although the RO obtained a 
disability evaluation report dated in September 1998 used by 
the Social Security Administration (SSA) regarding his claim 
for SSA benefits, the report does not appear to reflect the 
veteran's complete SSA disability record.  Thus, it is not 
clear whether there are additional records that the Board 
needs to consider.  While the case is in remand development, 
any relevant additional records will be requested, to the 
extent not on file.  

Additionally, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), among other things, redefined the obligations of 
the Department of Veterans Affairs (VA) with respect to 
notification requirements and the duty to assist.  Due to 
this change in the law, and as the case is otherwise being 
remanded, these provisions will be considered.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096-2100 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  There have 
also been final regulations promulgated to implement the new 
law.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  
These too are for application on remand.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all private and VA health care 
providers who have treated him for his 
PTSD.  The RO should, in addition, 
procure duly executed authorization for 
the release of private medical records.  
The RO should request that all identified 
health care providers furnish legible 
copies of all medical records of 
treatment accorded the veteran for his 
PTSD that are not already of record.  
Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file. 
The veteran and his representative, if 
any, should be informed of any negative 
results. 38 C.F.R. § 3.159 (2000).

2.  The RO should attempt to verify 
either the veteran's participation in 
combat or his specific reported 
stressors.  If necessary, the RO should 
request from the veteran additional 
specific information concerning events 
during service that are considered to be 
stressors including, events described in 
recent VA medical records.  The veteran 
should be advised that he must provide 
specific information concerning the 
events, dates, places, and persons and 
units involved for a meaningful search 
for, and verification of, information.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  

4.  After receipt of the above 
information, the veteran should be 
afforded a VA psychiatric examination by 
a board of psychiatrists to determine the 
nature and etiology of the veteran's 
psychiatric disorder.  The examiners 
should review all of the information of 
record including the veteran's service 
records, and VA and private examinations 
and opinions.  The examiners should 
clearly state whether or not the veteran 
currently suffers from PTSD.  The 
examiners should provide reasons and 
bases for their opinions.  Prior to the 
examination, the RO must provide the 
examiner the summary of any verified 
stressors, and the examiners should be 
instructed that only these events may be 
considered for the purpose of determining 
whether any possible diagnosis of PTSD is 
supported by in-service stressors if 
combat service is not shown.  The claims 
folder should be made available to the 
examiners for review in connection with 
the examination.  

5.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions. Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

6.  Thereafter, this matter should be 
readjudicated by the RO.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




